Name: Commission Regulation (EEC) No 2829/92 of 29 September 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 9 . 92 Official Journal of the European Communities No L 285/19 COMMISSION REGULATION (EEC) No 2829/92 of 29 September 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3), as last amended by Regulation (EEC) No 2493/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 215, 30. 7 . 1992, p. 59. (3) OJ No L 52, 27. 2. 1992, p. 37. (4) OJ No L 248, 28 . 8 . 1992, p. 32. No L 285/20 Official Journal of the European Communities 30 . 9 . 92 ANNEX to the Commission Regulation of 29 September 1992 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 40 from 5 to 11 October 1992 Week No 41 from 12 to 18 October 1992 Week No 42 from 19 to 25 October 1992 Week No 43 from 26 October to 1 November 1992 0204 30 00 125,958 126,183 126,535 127,990 0204 41 00 125,958 126,183 126,535 127,990 0204 42 10 88,171 88,328 88,575 89,593 0204 42 30 138,554 138,801 139,189 140,789 0204 42 50 163,745 164,038 164,496 166,387 0204 42 90 163,745 164,038 164,496 166,387 0204 43 00 229,244 229,653 230,294 232,942 0204 50 51 125,958 126,183 126,535 127,990 0204 50 53 88,171 88,328 88,575 89,593 0204 50 55 138,554 138,801 139,189 140,789 0204 50 59 163,745 164,038 164,496 166,387 0204 50 71 163,745 164,038 164,496 166,387 0204 50 79 229,244 229,653 230,294 232,942 (') The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.